Citation Nr: 0303681	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  95-00 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from February 1951 to 
December 1953.  The veteran was a prisoner of war (POW) in 
the North Korean sector from June 1952 to August 1953.  He 
died in September 1994.  The appellant is his surviving 
spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama, which 
denied entitlement to service connection for the cause of the 
veteran's death.  It has been advanced on the docket because 
of administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2002).

The appellant's formal claim encompassed a claim for accrued 
benefits.  File review shows that the veteran, in April 1994, 
asserted an informal claim for "additional benefits based on 
my Former POW Days."  He forwarded with his claim a 
discharge sheet from the VAMC showing diagnoses of 
bronchogenic cancer, COPD, and CAD.  He also asked the RO to 
get his treatment records from the Birmingham VAMC.  Although 
the RO did get his treatment records and adjudicated a claim 
for increased rating for the veteran's PTSD, it did not take 
any action with respect to his reasonably inferred claim of 
entitlement to service connection for other disabilities 
related to his POW experience.  As the claim to reopen for 
service connection for additional disabilities was 
unadjudicated at his death, it was a pending claim.  This 
matter is referred to the RO for consideration of the widow's 
claim for accrued benefits purposes that the veteran had 
additional disabilities that were related to his POW 
experience.  (See widow's statement dated in November 2002.)

FINDINGS OF FACT

1.  The veteran died in September 1994, at the age of 64, and 
the immediate cause of death was non-small cell lung 
carcinoma.  There were no other disorders that contributed to 
the veteran's death. 

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder, evaluated 
as 30 percent disabling.  

3.  The veteran was not shown to have had non-small cell 
carcinoma of the lungs during his period of internment as a 
POW.  

4.  Non-small cell lung carcinoma began many years after 
service and was not due to service or aggravated by service-
connected disability.  


CONCLUSION OF LAW

A disability incurred in or aggravated by the veteran's 
military service did not cause or contribute substantially or 
materially cause his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.308, 
3.309, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), prescribed VA's duties 
to notify claimants for VA benefits of forms and information 
necessary to submit to complete and support the claim, to 
provide necessary forms, and to assist the claimant in the 
development of evidence.  VA has promulgated regulations 
implementing the VCAA at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  In November 1994, a claim of entitlement to 
dependency and indemnity compensation was received.  

VA must notify a claimant of evidence and information 
necessary to substantiate the claim and of the claimant's and 
VA's responsibilities with respect to requesting or 
presenting information and evidence.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In November 2002, VA 
informed the appellant of her rights in the VA claims 
process.  VA explained the three steps in establishing 
service connection for cause of the veteran's death:  (1) the 
evidence must show the cause of death-which is usually shown 
by the veteran's death certificate or other evidence showing 
cause of death.  She was asked to submit that evidence, if 
she had not already done so; (2) the evidence must show an 
injury, disease or other event in service-which could be 
substantiated by evidence including service medical records 
or military service records; and (3) there must be medical 
evidence of a relationship between the cause of the death and 
the injury, disease, or event in service.  In that 
connection, the appellant was advised to submit a copy of the 
veteran's death certificate, identify the veteran's doctors 
with medical evidence pertinent to claim, and provide a 
medical opinion regarding a relationship from the veteran's 
own doctor.  

Also in the November 2002 correspondence, she was notified of 
VA's and her responsibilities and duties in developing her 
claim.  The appellant was asked to complete and return an 
authorization and consent to release information form so that 
the veteran's private (non federal) medical records could be 
obtained.  She was also asked to provide any additional 
information or evidence that she wanted VA to obtain for her 
and to inform VA of any change of address or telephone 
number(s).  VA pointed out that its duty to assist was to 
make reasonable efforts to help the appellant get evidence 
necessary to support her claim which included obtaining 
medical records, employment records, or records from other 
Federal agencies, or obtaining a medical opinion if 
necessary.  However, the appellant was reminded that it was 
still her responsibility to support the claim with 
appropriate evidence.  VA informed the appellant that copies 
of the veteran's medical records from the Birmingham VA 
hospital had been requested.  VA has discharged its duty to 
notify the appellant of the evidence and information 
necessary to substantiate her claim and of the respective 
responsibilities of VA and the claimant in presenting or 
obtaining evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  All 
service medical records and VA records of which VA has notice 
are of record.  The appellant responded to the request for 
information about private treatment by saying that all 
private doctors who had treated the veteran were dead, and 
their records were not available.  VA has discharged its duty 
to obtain evidence on the appellant's behalf.

Assistance shall include obtaining a medical opinion when 
such an opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002)).  In this matter, a VA medical opinion is not 
warranted.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the appellant of a failure to obtain evidence from any 
source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e) (2002).

The requirements of the VCAA have been substantially 
fulfilled.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO.  While the RO has not 
notified the veteran of the implementing regulations, the 
regulations provide no substantive rights beyond those 
provided by the VCAA, and the Board's discussion of those 
regulations is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) (when the Board addresses in 
its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).


Cause of Death

In order to prevail on the issue of service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2002).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there is a causal connection.  38 C.F.R. 
§ 3.312(c).  

The veteran died in September 1994, at the age of 64.  The 
immediate cause of death reported on the certificate of death 
was non-small cell lung carcinoma.  There were no other 
disorders or disabilities that were the cause of or that 
significantly contributed to the veteran's death.  The manner 
of death was natural cause.  It was not indicated whether an 
autopsy was performed.  

At the time of the veteran's death, service connection was in 
effect for post traumatic stress disorder, rated as 30 
percent disabling.  

The appellant contends that service connection for cause of 
the veteran's death is warranted.  She asserts that since the 
veteran was a POW, he developed disorders that were the cause 
of his death.  Thus, this matter is a medical question, and 
the medical evidence does not support her position.  

The veteran's service medical records are negative for 
complaints, findings, or diagnoses of a lung disorder.  A 
repatriated American prisoner of war evaluation dated in 
August 1953 and a prisoner of war evaluation dated in 
September 1953 do not reflect any disorders or problems 
involving the veteran's lungs.  Chest x-rays dated in August 
1953 were normal.  

VA medical records beginning in October 1959 are negative for 
a lung disorder associated with lung cancer.  A VA protocol 
POW examination dated in April 1984 is negative for 
complaints, findings, or a diagnosis pertaining to lung 
cancer.  The record reflects that the veteran was first 
diagnosed as having non-small cell carcinoma of the lung with 
metastasis in 1994.  The record reflects that the veteran 
reported having a painful mass at the base of the right neck, 
a sternal mass, and a lower back mass in February 1994.  
Studies in April 1994 showed a diagnosis of non-small cell 
lung carcinoma. 

Although the veteran had non-small cell carcinoma of the 
lungs, there is no medical evidence establishing that the 
disorder was caused by service on a direct basis or that the 
veteran's service-connected PTSD caused or contributed to the 
disorder.  In that the veteran developed lung carcinoma in 
1994, many years after he separated from service, service 
connection for carcinoma on a one-year presumptive basis is 
not warranted.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2002).  

The Board recognizes that the veteran was a former POW.  In 
that connection, VA regulations provide for service 
connection on a presumptive basis for certain diseases 
specific to former prisoners of war who were interned or 
detained for a period not less than 30 days, if the disease 
manifest to a degree of 10 percent at any time after 
discharge or release from service even though there is no 
record of such disease during service, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  38 C.F.R. § 3.309(c) (2002).  However, non-
small cell carcinoma of the lungs is not one of the listed 
presumptive disorders.  

The appellant asserts that the veteran was a prisoner of war 
and that he had a number of disorders related to his POW 
status.  The appellant's accrued benefits claim has been 
referred to the RO for adjudication.  However, regardless of 
the outcome of that claim, there is no medical evidence 
whatsoever that any disease other than non-small cell 
carcinoma of the lung was responsible for the veteran's 
death.  The Board has considered the appellant's contentions 
and does not doubt the sincerity of her belief that the 
veteran's death was due to injury in service.  However, the 
appellant is not competent to draw an etiological 
relationship between the cause of the veteran's death and 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
PTSD is the only disorder for which the veteran was service 
connected at the time of his death, and there is no medical 
evidence that establishes or suggests that the PTSD 
contributed substantially or materially to the veteran's 
death.  

The preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for cause of the 
veteran's death.  Because the evidence is not evenly 
balanced, the rule affording the appellant the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 


ORDER

Service connection for the cause of veteran's death is 
denied.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

